EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 4th day of
January, 2008, by and between CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a
Delaware corporation with offices at 401 E. Las Olas Boulevard, Suite 1560, Fort
Lauderdale, Florida 33301  (the “Corporation”), and Hagai Shechter, an
individual residing at
 
211-189th Street, Sunny Isles Beach, Fl. 33160 (the “Employee”), under the
following circumstances:
 
RECITALS:
 


A.           The Corporation desires to secure the services of the Employee upon
the terms and conditions hereinafter set forth; and
 
B.           The Employee desires to render services to Options Newsletter, inc.
(or any successor thereof) (“ONI”), a subsidiary of the Corporation located at
240 Old Federal Highway, Suite 100, Hallandale Beach, Fl.. 33009, upon the terms
and conditions hereinafter set forth.
 
C.           The Employee has been offered a position with the Company which is
of the nature that Employee will either generate or be entrusted with
information, ideas and materials pertaining to the Corporation.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
                                                1. Employment. The Corporation
hereby employs the Employee and the Employee hereby accepts employment as an
employee of the Corporation, subject to the terms and conditions set forth in
this Agreement.
 
2. Duties. The Employee shall serve as President of ONI, a subsidiary of the
Corporation, and shall devote substantially all of his time to perform his
duties as President of ONI and perform such other tasks, consistent with his
position, as may be, from time to time, assigned to him by the Chief Operating
Officer of the Corporation. The Employee shall report directly to the Chief
Operating Officer of the Corporation.
 
3. Term of Employment. Subject to Section 5 below, the term of the Employee’s
employment hereunder, unless sooner terminated as provided herein (the “Initial
Term”), shall be for a period of three (3) years commencing on the date
hereof.  For purposes of this Agreement, the Initial Term and any term in
accordance with Section 5 below are hereinafter collectively referred to as the
“Term.”
 
4. Compensation of Employee.
 
(a) The Corporation shall pay the Employee as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of $250,000 per annum (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations. The Corporation shall
review the Base
 
1

--------------------------------------------------------------------------------


 
               Salary on an annual basis and has the right but not the
obligation to increase it, but has no right to decrease the Base Salary.
 
(b) In addition to the Base Salary set forth in Section 4(a) above, the Employee
shall be entitled to receive an annual cash bonus in an amount to be determined
by the Board of Directors of the Corporation (the “Board”), to the extent that
for that year, objectives to be mutually agreed upon between the Employee and
the Chief Operating Officer (“Objectives”) are achieved.  To the extent these
Objectives are achieved and the Corporation achieves its profitability
projections the targeted bonus shall be 50% of the Employee’s Base Salary.
 
(c) The Corporation shall pay or reimburse the Employee for all reasonable
out-of-pocket expenses actually incurred or paid by the Employee in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.
 
(d) The Employee shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its employees.
 
(e) In addition to the Base Salary and the bonus compensation, the Employee
shall receive options to purchase 300,000 shares of the Corporation’s Common
Stock.  The option agreement with respect to such options shall provide for such
options to vest thirty-three and one-third percent (331/3 %) on each anniversary
of the date hereof.  The exercise price per share for such options will be $1.00
per share, subject to adjustment for dividends, splits, reclassifications and
similar transactions.
 
5. Termination.
 
(a) This Agreement and the Employee’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Employee’s death;
 
(ii) upon the Employee’s “Total Disability” (as herein defined);
 
                                                                               
(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
                                                                               
(iv) at the Employee’s option, upon ninety (90) days prior written notice to the
Corporation;
 
                                                                                (v) at
the Employee’s option, in the event of an act by the Corporation, defined in
Section 5(c), below, as constituting “Good Reason” for termination by the
Employee;
 
2

--------------------------------------------------------------------------------


 
                                                                              (vi) at
the Corporation’s option, in the event of an act by the Employee, defined in
Section 5(d), below, as constituting “Cause” for termination by the Corporation;
and
 
                                                                             
(vii) at the Corporation’s option without “Cause” at any time by providing
Employee with written notice of such termination, which termination shall take
effect 10 days after such notice is provided.
 
(b) For purposes of this Agreement, the Employee shall be deemed to be suffering
from a “Total Disability” if the Employee has failed to perform his regular and
customary duties to the Corporation for a period of 180 days out of any 360-day
period and if before the Employee has become “Rehabilitated” (as herein defined)
a majority of the members of the Board, exclusive of the Employee, vote to
determine that the Employee is mentally or physically incapable or unable to
continue to perform such regular and customary duties of employment. As used
herein, the term “Rehabilitated” shall mean such time as the Employee is
willing, able and commences to devote his time and energies to the affairs of
the Corporation to the extent and in the manner that he did so prior to his
Total Disability.
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Employee has resigned due to (i) any diminution of duties inconsistent with
Employee’s title, authority, duties and responsibilities (including, without
limitation, a change in the chain of reporting) that is not cured within fifteen
(15) days; (ii) any reduction of or failure to pay Employee compensation
provided for herein, except to the extent Employee consents in writing to any
reduction, deferral or waiver of compensation, which non-payment continues for a
period of fifteen (15) days following written notice to the Corporation by
Employee of such non-payment; (iii) any relocation of the principal location of
Employee’s employment outside thirty (30) miles from Hallandale, Florida without
the Employee’s prior written consent; (iv) the consummation of any Change in
Control Transaction (as defined below); or (vi) any material violation by the
Corporation or Options of its obligations under this Agreement that is not cured
within sixty (60) days Agreement after receipt of written notice thereof from
the Employee. For purposes of this Agreement, the term “Change in Control
Transaction” means the sale of the Corporation or Options to an un-affiliated
person or entity or group of un-affiliated persons or entities pursuant to which
such party or parties acquire (i) shares of capital stock of the Corporation or
Options representing at least fifty percent (50%) of outstanding capital stock
or sufficient to elect a majority of the Board or of the board of directors of
Options (whether by merger, consolidation, sale or transfer of shares (other
than a merger where the Corporation is the surviving corporation and the
shareholders and directors of the Corporation prior to the merger constitute a
majority of the shareholders and directors, respectively, of the surviving
corporation (or its parent)) (other the contemplated reverse-merger going public
transaction)) or (ii) all or substantially all of the Corporation’s or Options’
assets determined on a consolidated basis.
 
(d) For purposes of this Agreement, the term “Cause” shall mean:
 
3

--------------------------------------------------------------------------------


 
(i) the willful or continued failure by Employee to substantially perform his
duties, including, but not limited to, acts of fraud, willful misconduct, gross
negligence or other act of dishonesty (provided that the Corporation shall have
delivered to Employee a notice of such failure, specifying the particulars
thereof and giving Employee a 15-day period to cure such conduct if such conduct
is capable of being cured);
 
(ii) a material violation or material breach of this Agreement which is not
cured within 10 days written notice to Employee;
 
(iii) misappropriation of funds, properties or assets of the Company by Employee
or any action which has a materially adverse effect on the Company or its
business; or
 
(iv) the conviction of, or plea of guilty or no contest to, a felony or any
other crime involving moral turpitude, fraud, theft, embezzlement or dishonesty;
or
 
(v) abuse of drugs or alcohol which impairs Employee’s ability to perform his
duties.
 
6. Effects of Termination.
 
(a) Upon termination of the Employee’s employment by the Corporation for any
reason other than for “Cause” or by the Employee for “Good Reason”, the Employee
shall be entitled to six (6) months’ Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes or any other
compensation or benefits.  The Employee shall not be entitled to any severance
if he resigns from the Corporation unless he resigns for Good Reason.
 
(b) In the event that the Corporation shall terminate the Employee without
“Cause” or in the event that the Employee shall resign from the Corporation with
“Good Reason”, all unvested options shall immediately vest and become
exercisable.  In the event that the Corporation shall terminate the Employee for
“Cause” or in the event that the employee shall resign without “Good Reason” all
unvested options shall be forfeited and all vested options shall remain
exercisable for the term of the option.
 
7. Vacation.  The Executive shall be entitled to a vacation of three (3) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to three (3) weeks’ vacation may carry
over to the subsequent year.
 
8. Disclosure of Confidential Information. The Employee recognizes, acknowledges
and agrees that he has had and will continue to have access to secret and
confidential information regarding the Corporation, including but not limited
to, its products, formulae, patents, sources of supply, customer dealings, data,
know-how and business plans, provided such information is not in or does not
hereafter become part of
 
4

--------------------------------------------------------------------------------


 
the public domain, or become known to others through no fault of the Employee.
The Employee acknowledges that such information is of great value to the
Corporation, is the sole property of the Corporation, and has been and will be
acquired by him in confidence. In consideration of the obligations undertaken by
the Corporation herein, the Employee will not, at any time, during or after his
employment hereunder, reveal, divulge or make known to any person, any
information acquired by the Employee during the course of his employment, which
is treated as confidential by the Corporation, and not otherwise in the public
domain. The provisions of this Section 8 shall survive the termination of the
Employee’s employment hereunder.
 
9. Covenant Not To Compete or Solicit.  The Employee covenants and agrees that
for a period of twenty-four (24) months after the date of this Agreement (the
“Restricted Period”), he shall not:
 
(a) directly or indirectly, own, manage, operate, control, finance or
participate in the ownership, management, operation, control or financing of, or
be an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit his name to be used in connection
with, any business or enterprise (the “Restricted Activities”) which is engaged
in any line of business in which Options Newsletter Inc. (“ONI”) or the
Corporation was engaged or had a present intent to engage, in each case, as of
immediately prior to the date hereof,  including, without limitation, the
operation of an email service provider (collectively, the “Business”); provided,
however, that notwithstanding the foregoing, nothing herein shall prohibit the
Employee from (i) engaging in Restricted Activities with a person or entity that
is engaged in, or has a formal plan to engage in, the Business provided that the
Restricted Activities engaged in and compensation received by the Employee, if
any, are unrelated to the Business, or (iii) owning up to five percent (5%) of
any class of securities or equity interests of any corporation or other business
entity which is engaged in the Business having a class of securities registered
pursuant to the Securities Exchange Act of 1934, as amended, but neither the
Employee, nor any group of persons including the Employee may in any way, either
directly or indirectly, manage or exercise control of any such corporation or
entity, guarantee any of its financial obligations, or otherwise take any part
in its business other then exercising its or his rights as a stockholder.  The
Employee acknowledges that ONI and the Corporation conducts the Business on a
national basis (in the United States and Canada) and that this covenant cannot
be limited to a service area in which ONI (or a successor to the Business) or
the Corporation conducts the Business; or
 
(b) directly or indirectly, either for himself or any other person (A) solicit
or induce, or attempt to induce, any employee of, or independent contractor
providing services to, ONI (or any successor to the Business) or the Corporation
to leave the employ of or to cease to provide services, in whole or in part to,
ONI (or any successor to the Business) or the Corporation, or (B) induce or
attempt to induce any customer or supplier of ONI (or any successor to the
Business) or the Corporation, to cease doing business with ONI (or any successor
to the Business) or the Corporation.
 
In the event of a breach by the Employee of any of the covenants set forth
above,
 
5

--------------------------------------------------------------------------------


 
the term of such covenant shall be extended by the period of the duration of
such breach.
 
10. Miscellaneous.
 
(a) The Employee acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Employee agrees that any breach or threatened breach by him of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Employee
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
 
(b) Neither the Employee nor the Corporation may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided however that the Corporation shall have the right to delegate
its obligation of payment of all sums due to the Employee hereunder, provided
that such delegation shall not relieve the Corporation of any of its obligations
hereunder.
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Employee’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Employee and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been
 
6

--------------------------------------------------------------------------------


 
duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
Florida.
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 
11. Post-Employment Property.  The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “Discovery”) related to training or marketing
methods and techniques that Employee, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect, or reduce to
practice during the term of his employment, whether or not during regular
business hours and created, conceived or prepared on the Corporation’s premises
or otherwise shall be the sole and complete property of the Corporation.  More
particularly, and without limiting the foregoing, Employee agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefore is ever sought), (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefore is ever sought), (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered),
and (iv) trade secrets, ideas, and concepts ((i) - (iv) collectively,
“Intellectual Property Products”) created, conceived, or prepared during the
term of his employment on the Corporation’s premises or otherwise, whether or
not during normal business hours, shall perpetually and throughout the world be
the exclusive property of the Corporation, as shall all tangible media
(including, but not limited to, papers, computer media of all types, and models)
in which such Intellectual Property Products shall be recorded or otherwise
fixed.  Employee further agrees promptly to disclose in writing and deliver to
the Corporation all Intellectual Property Products created during his engagement
by the Corporation, whether or not during normal business hours.  Employee
agrees that all works of authorship created by Employee during his engagement by
the Corporation shall be works made for hire of which the Corporation is the
author and owner of copyright.  To the extent that any competent decision-making
authority should ever determine that any work of authorship created by Employee
during his engagement by the Corporation is not a work made for hire, Employee
hereby assigns all right, title and interest in the copyright therein, in
perpetuity and throughout the world, to the Corporation.  To the extent that
this
 
7

--------------------------------------------------------------------------------


 
Agreement does not otherwise serve to grant or otherwise vest in the Corporation
all rights in any Intellectual Property Product created by Employee during his
engagement by the Corporation,  Employee hereby assigns all right, title and
interest therein, in perpetuity and throughout the world, to the
Corporation.  Employee agrees to execute, immediately upon the Corporation’s
reasonable request and without charge, any further assignments, applications,
conveyances or other instruments, at any time after execution of this Agreement,
whether or not Employee is engaged by the Corporation at the time such request
is made, in order to permit the Corporation, or its assigns, to protect,
perfect, register, record, maintain, or enhance their rights in any Intellectual
Property Product; provided, that, the Corporation shall bear the cost of any
such assignments, applications or consequences.  Upon termination of Employee’s
employment by the Corporation for any reason whatsoever, and at any earlier time
the Corporation so requests, Employee will immediately deliver to the custody of
the person designated by the Corporation all originals and copies of any
documents and other property of the Corporation in Employee’s possession, under
Employee’s control or to which he may have access,
 
IN WITNESS WHEREOF, this Employment Agreement has been executed on the date and
year first above written.
 
CORPORATION:
      CUSTOMER ACQUISITION       NETWORK HOLDINGS, INC.       By:  /s/Devon
Cohen       Name: Devon Cohen       Title: Chief Operating Officer      
EMPLOYEE:
      /s/Hagai Schechter       Hagai Shechter  

                                                                                       
 
                                                               
 
                                                               
 


 
 
                                                           
 
 
 

